Matter of Brunetto v New York State Off. of Mental Health (2018 NY Slip Op 08830)





Matter of Brunetto v New York State Off. of Mental Health


2018 NY Slip Op 08830


Decided on December 21, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 21, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, CARNI, NEMOYER, AND WINSLOW, JJ.


1302 CA 18-00604

[*1]IN THE MATTER OF MICHAEL BRUNETTO, PETITIONER-APPELLANT,
vNEW YORK STATE OFFICE OF MENTAL HEALTH, ERIE COUNTY MEDICAL CENTER, SUICIDE PREVENTION AND CRISIS SERVICES, INC., BRYLIN HOSPITAL AND LAKESHORE BEHAVIORAL HEALTH, RESPONDENTS-RESPONDENTS. (APPEAL NO. 1.) 


MICHAEL J. BRUNETTO, PETITIONER-APPELLANT PRO SE. 
GOLDBERG SEGALLA LLP, BUFFALO (MEGHAN M. BROWN OF COUNSEL), FOR RESPONDENT-RESPONDENT SUICIDE PREVENTION AND CRISIS SERVICES, INC.
HURWITZ & FINE, P.C., BUFFALO (ASHMITA ROKA OF COUNSEL), FOR RESPONDENT-RESPONDENT BRYLIN HOSPITAL. 

 

	Appeal from an order of the Supreme Court, Erie County (Catherine R. Nugent Panepinto, J.), entered January 29, 2018. The order, among other things, conditionally dismissed the petition. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Matter of Aho , 39 NY2d 241, 248 [1976]).
Entered: December 21, 2018
Mark W. Bennett
Clerk of the Court